                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007

       N   Y k N   Y k 10007
                                                     July 13, 2021
BY ECF                                          MEMORANDUM ENDORSEMENT
Hon. Kevin Nathaniel Fox
United States Magistrate Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

               Re: Camacho v. Comm’r of Soc. Sec., No. 20 Civ. 8304 (KPF) (KNF)

Dear Judge Fox:

                This Office represents the Commissioner of Social Security (the “Commissioner”),
the defendant in the above-referenced action brought pursuant to 42 U.S.C. § 405(g), in which the
plaintiff seeks judicial review of the Commissioner’s decision to deny his application for Social
Security disability benefits.

                In advance of the status conference set by Your Honor’s Order of July 7, 2021, I
respectfully write to update Your Honor on the status of this matter and to respectfully request an
extension of time for the Commissioner to file a motion for judgment on the pleadings from June
23, 2021, until July 19, 2021, nunc pro tunc. I apologize for the delay in requesting this extension
and providing the Court with an update in this case, but a final extension of time would allow
completion of the Commissioner’s internal review of the issues presented in this case in order to
determine the Commissioner’s litigation position. This process of internal review has taken longer
than originally expected but should be completed by Friday, July 16, 2021. I am very sorry for the
delay, but a final extension would promote judicial efficiency by potentially avoiding unnecessary
motion practice if the parties are able to resolve this action through stipulation.

                The plaintiff consents to this request for an extension. This is the Commissioner’s
second request for an extension of the time to file a motion for judgment on the pleadings. The
Court previously granted the Commissioner two extensions of time to file the certified
administrative record (Dkt. Nos. 11, 14), and granted the Commissioner a 16-day extension of
time to file a motion for judgment on the pleadings (Dkt. No. 17). I apologize again to the Court
and the plaintiff for the delay in this action.
                                                                                 Page 2


      I thank the Court for its consideration of this request.

                                     Respectfully,
                                     AUDREY STRAUSS
                                     United States Attorney
                                      /s/ Amanda F. Parsels
                             BY:     AMANDA F. PARSELS
                                     Assistant United States Attorney
                                     Tel.: (212) 637-2780
                                     Email: amanda.parsels@usdoj.gov

cc:   Luis Camacho (by mail)
      Plaintiff Pro Se
                                     7/14/21
                                      Application granted. The defendant shall serve the
                                      plaintiff with a copy of this Memorandum
                                      Endorsement and file proof of service with the
                                      Clerk of Court.
                                      SO ORDERED:


                                     Kevin Nathaniel Fox, U.S.M.J.
